                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Brenda Core,                             Case No.: 2:20-cv-00462-DSF-AGR
13              Plaintiff,                    Hon. Dale S. Fischer
14       v.
15                                            ORDER FOR DISMISSAL WITH
     Casino Center, LLC, a California         PREJUDICE
     Limited Liability Company; and Does 1-
16   10,
17                                            Action Filed: August 11, 2020
                Defendants.                   Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                               1
                              ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Brenda Core’s action against Defendant Casino Center, LLC, is dismissed
 5   with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9   Dated: May 7, 2021
                                                         Hon. Dale S. Fischer
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
